DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,6,11,13,18,23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindegger (USPGP 2019/0300337) in view of Bruno (USPGP 2018/0118514).
Regarding Claims 1,13 Lindegger discloses an elevator system with a safety chain, comprising:
an elevator car 5 situated for movement among a plurality of landings (Fig. 1), the elevator car 5 including a car door 27 and a door mover (inherent);
a landing door 21 at each of the landings;
a landing door switch 19 associated with the landing door at each of the landings and corresponding car door switch 29 (see also para. 0046); and
a controller 13 configured to:
cause the elevator car to move to at least one selected landing of the plurality of landings;
when the elevator car is at the at least one selected landing, cause the door mover to instigate movement sufficient to at least temporarily change a position of the door switch 29 at each of the 
locate a malfunctioning one of the switches at one of the selected landings based on the movement of the door switch 29 (paras. 0099-0103; “every regular trip tests the car door switch 29” para. 0113).
	Lindegger does not explicitly teach that the lock switch includes a door interlock in a combination, the door interlocks being configured to couple the associated landing door with the car door, the door interlocks respectively including a lock switch.
	Bruno discloses the lock switch includes a door interlock 150 in a combination (para. 0032), the door interlocks 150 being configured to couple the associated landing door 127 with the car door 104, the door interlocks 150 respectively including a lock switch 172.
	It would have been obvious to one of ordinary skill in the art to combine the teachings of Lindegger with those of Bruno, as “in all elevator systems, an elevator car door interlock … is used to permit opening of the elevator car door and the landing door only when the elevator car is appropriately positioned within a landing door zone at a landing” as taught by Bruno (para. 0032). 

Regarding Claims 6,18 Bruno discloses the door interlocks 150 each include a lock member 154; the lock switches 172 each include a contact that moves with the lock member 154; and the movement of the door interlock instigated by the door mover is sufficient to cause movement of the lock member (para. 0034).
Regarding Claims 11,23 Bruno discloses the controller stores an indication of the location of the malfunctioning one of the lock switches; or provides the indication to another device 218 accessible by an authorized individual (para. 0040).





Allowable Subject Matter
Claims 2-5,7-10,12,14-17,19-22,24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited show related teachings in the art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837